
	

114 HR 1578 IH: Social Security Commission Act of 2015
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1578
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2015
			Mr. Delaney (for himself, Mr. Cole, Mr. Westerman, Mr. Brat, Mr. Ribble, Mr. Carney, and Mr. Peters) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish the Commission on Long Term Social Security Solvency, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Social Security Commission Act of 2015. 2.EstablishmentThere is established in the legislative branch a commission to be known as the Commission on Long Term Social Security Solvency (in this Act referred to as the Commission).
 3.Duty of the CommissionNot later than 1 year after the initial meeting of the Commission, the Commission shall transmit to Congress a special message that includes recommendations and proposed legislation for achieving solvency in each of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund for a period of at least 75 years beginning on the date that is 1 year after the initial meeting of the Commission. Such message shall be approved by at least 9 members of the Commission.
		4.Members
 (a)Number and appointmentThe Commission shall be composed of 13 members. Of the members of the Commission— (1)1 shall be appointed by the President;
 (2)3 shall be appointed by the Speaker of the House of Representatives; (3)3 shall be appointed by the Minority Leader of the House of Representatives;
 (4)3 shall be appointed by the Majority Leader of the Senate; and (5)3 shall be appointed by the Minority Leader of the Senate.
 (b)Qualifications for congressional appointeesOf the members of the Commission appointed by the Congress, at least 1 appointed by each political party shall be an expert who is not an elected official or an officer or employee of the Federal Government or of any State.
 (c)Timing of appointmentsEach of the appointments made under subsection (a) shall be made not later than 45 days after the date of the enactment of this Act.
 (d)Terms; vacanciesEach member shall be appointed for the life of the Commission, and a vacancy in the Commission shall be filled in the manner in which the original appointment was made.
			(e)Compensation
 (1)In generalMembers of the Commission shall serve without pay. (2)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.
				5.Operation and powers of the Commission
 (a)Chair and co-ChairThe member of the Commission appointed by the President under section 4(a) shall serve as the chair of the Commission. A co-chair of the Commission shall be designated by the Speaker of the House of Representatives at the time of the appointment.
 (b)MeetingsThe Commission shall meet not later than 30 days after the members of the Commission have been appointed, and at such times thereafter as the chair or co-chair shall determine.
 (c)Rules of procedureThe chair and co-chair shall, with the approval of a majority of the members of the Commission, establish written rules of procedure for the Commission, which shall include a quorum requirement to conduct the business of the Commission.
 (d)HearingsThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate.
 (e)Obtaining official dataThe Commission may secure directly from any department or agency of the United States, including the Congressional Budget Office and the Government Accountability Office, any information or technical assistance necessary to enable it to carry out this Act. Upon request of the chair or co-chair of the Commission, the head of that department or agency shall furnish that information or technical assistance to the Commission.
 (f)Contract authorityThe Commission may contract with and compensate government and private agencies or persons for any purpose necessary to enable it to carry out this Act.
 (g)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.
			6.Personnel
 (a)DirectorThe Commission shall have a Director who shall be appointed by the Commission. The Director shall be paid at a rate of pay equivalent to the annual rate of basic pay for a comparable position paid under the Executive Schedule, subject to the approval of the chair and the co-chair.
 (b)StaffThe Director may appoint and fix the pay of additional staff as the Director considers appropriate. (c)Experts and consultantsThe Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not to exceed the daily equivalent of the annual rate of basic pay for a comparable position paid under the Executive Schedule.
 (d)Staff of Federal agenciesUpon request of the Commission, the head of any Federal department or agency may detail, without reimbursement, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this Act.
 (e)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act.
 (f)Gifts, bequests, and devisesThe Commission may accept, use, and dispose of gifts, bequests, or devises of services or property, both real and personal, for the purpose of aiding or facilitating the work of the Commission. Gifts, bequests, or devises of money and proceeds from sales of other property received as gifts, bequests, or devises shall be deposited in the Treasury and shall be available for disbursement upon order of the Commission.
 7.TerminationThe Commission shall terminate not later than 60 days after the submission of the report described in section 3.
 8.Authorization of appropriationsThere is authorized to be appropriated not more than $2,000,000 to carry out this Act. 9.Expedited consideration of Commission recommendations (a)Expedited consideration (1)Introduction of approval billThe majority leader of each House or a designee shall (by request) introduce an approval bill as described in subsection (c) not later than the third day of session of that House after the date of receipt of a special message transmitted to the Congress under section 3.
				(2)Consideration in the House of Representatives
 (A)Referral and reportingAny committee of the House of Representatives to which an approval bill is referred shall report it to the House without amendment not later than the third legislative day after the date of its introduction. If a committee fails to report the bill within that period or the House has adopted a concurrent resolution providing for adjournment sine die at the end of a Congress, such committee shall be automatically discharged from further consideration of the bill and it shall be placed on the appropriate calendar.
 (B)Proceeding to considerationNot later than 3 legislative days after the approval bill is reported or a committee has been discharged from further consideration thereof, it shall be in order to move to proceed to consider the approval bill in the House. Such a motion shall be in order only at a time designated by the Speaker in the legislative schedule within two legislative days after the day on which the proponent announces an intention to the House to offer the motion provided that such notice may not be given until the approval bill is reported or a committee has been discharged from further consideration thereof. Such a motion shall not be in order after the House has disposed of a motion to proceed with respect to that special message. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (C)ConsiderationIf the motion to proceed is agreed to, the House shall immediately proceed to consider the approval bill in the House without intervening motion. The approval bill shall be considered as read. All points of order against the approval bill and against its consideration are waived. The previous question shall be considered as ordered on the approval bill to its passage without intervening motion except 4 hours of debate equally divided and controlled by the proponent and an opponent and one motion to limit debate on the bill. A motion to reconsider the vote on passage of the approval bill shall not be in order.
					(3)Consideration in the Senate
 (A)Committee actionThe appropriate committee of the Senate shall report without amendment the approval bill not later than the third session day after introduction. If a committee fails to report the approval bill within that period or the Senate has adopted a concurrent resolution providing for adjournment sine die at the end of a Congress, the committee shall be automatically discharged from further consideration of the approval bill and it shall be placed on the appropriate calendar.
 (B)Motion to proceedNot later than 3 session days after the approval bill is reported in the Senate or the committee has been discharged thereof, it shall be in order for any Senator to move to proceed to consider the approval bill in the Senate. The motion shall be decided without debate and the motion to reconsider shall be deemed to have been laid on the table. Such a motion shall not be in order after the Senate has disposed of a prior motion to proceed with respect to the approval bill.
 (C)ConsiderationIf a motion to proceed to the consideration of the approval bill is agreed to, the Senate shall immediately proceed to consideration of the approval bill without intervening motion, order, or other business, and the approval bill shall remain the unfinished business of the Senate until disposed of. Consideration on the bill in the Senate under this subsection, and all debatable motions and appeals in connection therewith, shall not exceed 10 hours equally divided in the usual form. All points of order against the approval bill or its consideration are waived. Consideration in the Senate on any debatable motion or appeal in connection with the approval bill shall be limited to not more than 1 hour. A motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the approval bill is not in order. A motion to reconsider the vote by which the approval bill is agreed to or disagreed to is not in order.
 (4)Amendments prohibitedNo amendment to, or motion to strike a provision from, an approval bill considered under this section shall be in order in either the Senate or the House of Representatives.
				(5)Coordination with action by other House
 (A)In generalIf, before passing the approval bill, one House receives from the other a bill— (i)the approval bill of the other House shall not be referred to a committee; and
 (ii)the procedure in the receiving House shall be the same as if no approval bill had been received from the other House until the vote on passage, when the bill received from the other House shall supplant the approval bill of the receiving House.
 (B)ExceptionThis paragraph shall not apply to the House of Representatives. (b)LimitationSubsection (a) shall apply only to an approval bill described in subsection (c) and introduced pursuant to subsection (a)(1).
 (c)Approval bill describedFor purposes of subsection (a), a bill described in this paragraph is a bill— (1)which consists of the proposed legislation which is included in such report to carry out the recommendations made by the Commission in the report; and
 (2)the title of which is as follows: A bill to carry out the recommendations of the Commission on Long Term Social Security Solvency.. (d)Extended time periodIf Congress adjourns at the end of a Congress and an approval bill was then pending in either House of Congress or a committee thereof, or an approval bill had not yet been introduced with respect to a special message, then within the first 3 days of session of the next Congress, the Commission shall transmit to Congress an additional special message containing all of the information in the previous, pending special message. An approval bill may be introduced within the first five days of session of such next Congress and shall be treated as an approval bill under this section, and the time periods described in paragraphs (2) and (3) of subsection (a) shall commence on the day of introduction of that approval bill.
			
